Citation Nr: 0008408	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
coronary artery bypass graft from July 22, 1991 (the date of 
the veteran's claim), to May 27, 1997.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a coronary artery bypass graft from May 28, 
1997, to August 31, 1998.  

3.  Entitlement to a compensable rating for residuals of a 
coronary artery bypass graft from September 1, 1998, to the 
present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Roanoke 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which assigned a noncompensable rating for residuals of 
a coronary artery bypass graft.  (The Board had granted 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a coronary artery bypass graft in a September 
1998 decision.  The September 1998 RO decision implemented 
the Board's decision, and assigned a rating to the 
disability).  The veteran appealed the noncompensable rating.  
In an April 1999 rating decision, the RO granted a 40 percent 
rating for residuals of a coronary artery bypass graft, from 
May 28, 1997, to August 31, 1998.  Thereafter, the disability 
was returned to the noncompensable rating, effective 
September 1, 1998.  The veteran continued his appeal.  

The veteran testified at a personal hearing before a Member 
of the Board in September 1999.  Subsequently, that Board 
Member retired.  The veteran was sent a letter which informed 
him that he was entitled, by law, to another hearing.  In a 
letter dated in February 2000, he responded that he did not 
wish to appear at another hearing.  He did submit handwritten 
changes and clarifications on a copy of the hearing 
transcript.  

The Board has separated the original issue before it (i.e., 
entitlement to a compensable rating for residuals of a 
coronary artery bypass graft) into three distinct time 
periods, in order to consider assigning "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  See Fenderson v. West, 12 Vet.App. 119, 125-26 
(1999).  

The issue of entitlement to a compensable rating for 
residuals of a coronary artery bypass graft, from September 
1, 1998, to the present, will be addressed in the Remand 
portion of this decision.  

In various statements, the veteran raised the issues of 
entitlement to an effective date prior to July 21, 1991, for 
a grant of benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a coronary artery bypass graft; and entitlement 
to benefits under 38 U.S.C.A. § 1151, on a secondary basis, 
for diabetes mellitus.  In addition, at the December 1999 
hearing, he raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues have not 
been addressed by the RO and have not been certified for 
appellate review.  Therefore, they will not be adjudicated in 
this decision.  They are referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was diagnosed with two-vessel coronary artery 
disease prior to his participation in the ACME study.  

3.  The veteran's preexisting two-vessel coronary artery 
disease was manifested by coronary occlusion and a history of 
substantiated anginal attacks; ordinary manual labor was 
feasible.  

4.  From July 22, 1991, to May 27, 1997, the veteran's 
residuals of a coronary artery bypass graft did not preclude 
more than light manual labor.  

5.  From May 28, 1997, to August 31, 1998, the veteran 
underwent, and was recovering from, a second coronary artery 
bypass graft procedure.  


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of a coronary artery 
bypass graft, from July 22, 1991, to May 27, 1997, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1997).  

2.  A 70 percent rating for residuals of a coronary artery 
bypass graft, from May 28, 1997, to August 31, 1998, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A September 1988 record from the Richmond, Virginia, VA 
Medical Center (VAMC), indicates that the veteran underwent a 
cardiac catheterization following a 10-month history of 
angina.  The procedure revealed a left dominant system with 
90 percent stenosis at the origin of the posterior descending 
artery, which comes off the circumflex; and 70 percent 
stenosis of the mid-left anterior descending artery involving 
the first diagonal.  The ejection fraction was 35 percent 
with moderate to severe diaphragmatic hypokinesis and mild 
anterior hypokinesis.  The left main coronary artery was 
normal.  The diagnoses were:  two-vessel coronary artery 
disease; moderately reduced left ventricular systolic 
function with moderate to severe diaphragmatic hypokinesis 
and mild anterior hypokinesis; and trace mitral 
regurgitation.  

The veteran's clinical condition qualified him to participate 
in the VA Cooperative Study on Percutaneous Transluminal 
Coronary Angioplasty Compared to Optimal Drug Therapy in 
Myocardial Ischemia (ACME study).  He elected to participate 
in the study, and was randomized to medical management.  He 
underwent stress testing on September 16, 1988, which was 
positive at 7 minutes and 32 seconds, with 6/10 chest pain 
and positive electrocardiogram (ECG) changes.  He was 
discharged on Aspirin and Diltiazem.  

Questionnaires completed in conjunction with the ACME study 
indicated that the veteran had a history of angina at rest or 
on exercise.  He responded that he had difficulty walking a 
mile and climbing up two flights of stairs.  However, he was 
able to feed himself, dress himself, shop, cook, and do light 
housework.  He was also able to participate in sporting 
activities.  He was unemployed, due to non-cardiac disease, 
and had not worked in 30 months.  It was noted that he had 
been involved in a motor vehicle accident in March 1986.  His 
maximum activity level was deemed to be moderate.  

At a six-month follow up in March 1989, a subsequent cardiac 
catheterization revealed a left ventricular ejection fraction 
of 45 percent, and an 80 percent mid-left anterior descending 
stenosis, which, essentially, showed no significant change 
from the September 1988 cardiac catheterization.  The veteran 
had reported that he had been experiencing symptoms on the 
prescribed medication.  An exercise tolerance test, carried 
out on a treadmill according to a modified Bruce protocol, 
revealed that he was able to exercise for 7 minutes and 40 
seconds.  He achieved a peak heart rate of 129 beats per 
minute, at 8.5 METS.  The test was terminated due to leg pain 
and 6/10 chest pain.  The examiner concluded that the test 
was positive and that the veteran's exercise tolerance was 
fair.  On March 13, 1989, he underwent a percutaneous 
transluminal coronary angioplasty (PTCA), which resulted in a 
significant reduction in the percentage of stenosis in both 
lesions.

In May 1989, the veteran experienced several short episodes 
of angina.  He reported to the Richmond VAMC on May 24, 1989, 
for a regularly scheduled appointment, and was admitted 
immediately.  A cardiac catheterization, performed two days 
later, demonstrated a 70 percent occlusion in the left main 
coronary artery close to the aorta.  On May 31, 1989, he 
underwent a coronary artery bypass graft times two.

A May 1990 exercise tolerance test, carried out on a 
treadmill according to a modified Bruce protocol, revealed 
that the veteran was able to exercise for 4 minutes and 5 
seconds.  He achieved a peak heart rate of 135 beats per 
minute, at 3 METS.  The test was terminated due to 
claudication pain in the lower extremities.  He had 2/10 
chest pain at peak exercise, which was suggestive of angina 
relieved by rest.  There were no exercise-induced ECG 
changes.  The examiner concluded that the test was non-
diagnostic due to the failure to achieve the target heart 
rate, and that the veteran's exercise tolerance was poor.  

In a letter received by the RO on July 22, 1991, the veteran 
filed a claim for VA compensation benefits, under 38 U.S.C.A. 
§ 1151, for additional heart disability claimed to be a 
result of VA treatment.  

A VA outpatient record, dated in October 1991, indicated that 
the veteran was status post coronary artery bypass graft 
times two in 1989.  He had no more chest pain, but continued 
to experience shortness of breath; however, it had improved 
since the last time he had been seen.  It was noted that a 
Thallium test in September 1991 was negative for ischemia.  A 
PET scan showed evidence of chronic obstructive pulmonary 
disease.  

A November 1992 exercise tolerance test, carried out on a 
treadmill according to a modified Bruce protocol, revealed 
that the veteran was able to exercise for 3 minutes and 31 
seconds.  He achieved a peak heart rate of 125 beats per 
minute, at 3 METS.  The test was terminated due to leg pain.  
There were no exercise-induced ECG changes.  The examiner 
concluded that the test was negative and that the veteran's 
exercise tolerance was poor.  

A VA outpatient treatment record, dated in November 1992, 
indicated that the veteran was seen for education on how to 
use an inhaler with an open mouth.  He denied shortness of 
breath at rest, but stated that he did experience shortness 
of breath with activity.  It was relieved with rest and use 
of his inhaler.  He had been advised against smoking, but 
continued to smoke approximately four cigars per day.  

A VA record indicates that the veteran underwent another 
cardiac catheterization in January 1994.  The procedure 
revealed significant native left main and three-vessel 
coronary artery disease, as well as significant disease in 
the left anterior descending artery distal to the left 
internal mammary artery insertion site.  Medical therapy was 
recommended unless his symptoms changed.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from September 28, 
1994, to October 7, 1994.  He was admitted for treatment of 
left arm cellulitis that extended from his elbow to his 
wrist.  Clinical evaluation revealed that his heart rate and 
rhythm were regular.  A chest X-ray showed findings 
consistent with emphysema.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from May 6, 1996, 
to May 9, 1996.  He was admitted for a cardiac 
catheterization.  It was noted that he was status post 
coronary artery bypass graft times two, in 1989.  He had 
minimal problems post-operatively until April 1996.  At that 
time, he developed retrosternal chest pressure pain on 
exertion, with radiation to his left arm.  The pain decreased 
with Nitroglycerin, and was not associated with shortness of 
breath or diaphoresis.  A Persantine thallium test in January 
1996, showed a fixed apico-inferior perfusion defect, which 
was characteristic of a scar.  A two-dimensional 
echocardiogram in October 1993 showed trace mitral 
regurgitation, and an ejection fraction of 35 percent.  The 
cardiac catheterization showed severe left main disease of 
approximately 80 percent, and a totally occluded native left 
circumflex.  He had normal right heart pressures, with 
presence of V-waves suggestive of mitral regurgitation.  A 
change in medical management was recommended, and the veteran 
was discharged in stable condition.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from November 21, 
1996, to December 6, 1996.  He was admitted after he 
presented to the emergency room with complaints of chest pain 
and shortness of breath.  The week before, he had experienced 
repeated episodes of chest tightness and shortness of breath, 
with radiation to the left side of the neck.  Nitroglycerin 
provided some relief.  A myocardial infarction was ruled out 
by the coronary care unit.  It was determined that the 
worsening of the chest pain and shortness of breath were 
predominantly due to an exacerbation of his chronic 
obstructive pulmonary disease.  Oral steroids were 
prescribed, with a gradual improvement in his symptoms.  
After several days, he was able to walk without oxygen.  He 
was discharged in good condition.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from May 28, 1997, 
to July 3, 1997.  He was admitted with a one-year history of 
progressive shortness of breath and angina which required 
multiple emergency room visits for chest pain and congestive 
heart failure.  He underwent a mitral ring annuloplasty and 
coronary artery bypass graft times one.  He was taken to the 
surgical intensive care unit for post-operative management 
and care.  He developed left upper lobe pneumonia, which was 
treated with antibiotics.  Despite vigorous antibiotic 
therapy, he developed a left upper lobe loculate 
hemopneumothorax which required a thoracoscopy and chest tube 
placement.  He was subsequently discharged in stable 
condition.  

A discharge summary from the Richmond VAMC indicates that the 
veteran was hospitalized at that facility from July 8, 1997, 
to July 17, 1997.  He was admitted for complaints of 
shortness of breath and chest pain.  A myocardial infarction 
was ruled out, and it was determined that his symptoms were 
most likely caused by an exacerbation of his chronic 
obstructive pulmonary disease.  He was set up for home 
oxygen, and discharged in stable condition.  

At a personal hearing before a Member of the Board in January 
1998, the veteran testified that he had been experiencing 
angina for a period of ten months in 1988.  He sought 
treatment at the Hampton VAMC, and was subsequently referred 
to the Richmond VAMC for evaluation by a cardiologist.  
Thereafter, he underwent a cardiac catheterization in 
September 1988, and agreed to participate in the research 
study.  He had two small blockages in his arteries, and his 
participation consisted of managed medication and stress 
tests.  At a follow-up cardiac catheterization in March 1989, 
there was no significant change noted from September 1988.  
However, in May 1989, he began to experience strong angina 
pain while driving to Richmond for a scheduled appointment.  
When he arrived, he was admitted immediately, and a 
catheterization showed a 70 percent occlusion in the neck of 
his left main coronary artery, close to the aorta.  He was 
informed that a bypass graft was necessary.  

At a personal hearing before a Member of the Board in 
September 1999, the veteran testified that he believed that 
the RO had misinterpreted the issue before it when his 
disability was rated.  He asserted that he did not have two-
vessel coronary artery disease that was 60 percent disabling 
prior to his participation in the ACME study.  He noted that 
his exercise tolerance was significantly reduced after the 
first bypass graft procedure.  He had frequently worked out 
with his wife prior to the procedure, and had experienced 
only occasional episodes of angina.  At the hearing, the 
Board submitted additional evidence, and waived initial RO 
review of that evidence in accordance with 38 C.F.R. 
§ 20.1304.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court of Appeals for Veterans Claims has held that, when 
a veteran asserts that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  An award of compensation under 38 U.S.C.A. 
§ 1151 is analogous to an award of compensation for a 
service-connected disability, so the veteran's claim is well 
grounded.  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

The Board recognizes that the Court of Veterans Appeals 
recently held that there is a distinction between an original 
rating and a claim for an increased rating.  Thus, the rule 
espoused in the Francisco precedent, above, may not be 
applicable in the present case, because the veteran's claim 
for disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a coronary artery bypass graft has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim for that benefit.  Fenderson 
v. West, 12 Vet.App. 119, 125-26 (1999).  Under the Court's 
holding in the latter case, a veteran may assert that his 
condition at the time of his original claim was worse than it 
was at a later stage of his appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Although Fenderson did not involve a request for an 
increased rating after benefits had been awarded pursuant to 
38 U.S.C.A. § 1151, the Board finds that the holding of that 
case is, by analogy, applicable to the facts of the present 
case.  Accordingly, as noted in the Introduction above, our 
analysis of this case takes the Fenderson decision into 
account.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).  Therefore, under the 
reasonable doubt doctrine, where we find an approximate 
balance of positive and negative evidence on the merits of 
the claim, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  

VA issued new regulations for evaluating cardiovascular 
disorders, effective January 12, 1998.  See 62 Fed. Reg. 
65,207.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), with specific regard to 
amendments to the Rating Schedule.  Therefore, in reviewing 
this case, the Board and the RO must evaluate the veteran's 
disability under both the old and current regulations, to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.  

However, the Court of Appeals for Veterans Claims, addressing 
a similar matter, concluded that the law governing effective 
dates, at 38 U.S.C.A. § 5110(g), prevents the application of 
a later liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  See Rhodan v. 
West, 12 Vet.App. 55 (1998).  Essentially, this means that, 
in rating the veteran's residuals of coronary artery bypass 
graft surgery, the Board may apply either the old or the new 
rating criteria for the period from January 12, 1998, to the 
present; however, we may apply the old rating criteria only 
for the period from the date of the veteran's claim to 
January 11, 1998.  

A.  Level of Disability Prior to the ACME Study

The veteran has asserted that he is entitled to a 100 percent 
disability rating from May 1989, and that he was not disabled 
by coronary artery disease at all prior to his participation 
in the ACME study.  He contends that the occlusion of the 
left main artery constituted a totally new disability, and 
that aggravation of two-vessel coronary artery disease (as 
the issue was characterized by the RO) was not relevant.  He 
also maintains that he has been unable to engage in any type 
of gainful employment since May 1989, the time of the 
coronary artery bypass graft.  

The Board respectfully points out that the evidence of record 
clearly indicates otherwise.  When the veteran was initially 
seen in September 1988, he was diagnosed with two-vessel 
coronary artery disease; moderately reduced left ventricular 
systolic function with moderate to severe diaphragmatic 
hypokinesis and mild anterior hypokinesis; and trace mitral 
regurgitation.  Information provided in conjunction with his 
participation in the study indicated that he had been 
involved in a motor vehicle accident in March 1986, and he 
had not worked for the previous 30 months because of non-
cardiac disabilities.  After participation in the study, it 
was found that his left main artery had become 70 percent 
stenosed.  In the September 1998 decision, the Board 
determined this to be the additional disability that resulted 
from VA treatment, and it is only this aspect of the 
veteran's coronary artery disease for which benefits under 
38 U.S.C.A. § 1151 were granted.  



The regulation implementing 38 U.S.C.A. § 1151 provides, in 
pertinent part, that: 

(a)  Where it is determined that there is 
additional disability resulting from a disease or 
injury or an aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such 
additional disability.  

(b)  In determining that additional disability 
exists, the following considerations will govern:  

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  

38 C.F.R. § 3.358 (1999) (emphasis added).  

Accordingly, the veteran is entitled to be compensated for 
only the additional degree of disability caused by VA 
treatment.  Therefore, in determining the appropriate 
disability rating to be assigned, the level of disability 
that preexisted VA treatment would be subtracted from the 
level of disability that existed after VA treatment.  See, 
e.g., 38 C.F.R. § 4.22 (1999) (providing that a current 
rating for disability aggravated in service must take into 
account a percentage deduction for the pre-aggravation degree 
of disability).  

The record clearly establishes that the veteran underwent 
coronary artery bypass surgery after VA treatment.  Coronary 
artery bypass surgery is rated 100 percent disabling for one 
year following the surgery.  Thereafter, the residuals should 
be rated as arteriosclerotic heart disease, with a minimum 
rating of 30 percent.  The 100 percent rating for one year 
following bypass surgery will commence after the initial 
grant of the one-month total rating assigned under 38 C.F.R. 
§ 4.30 following hospital discharge.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7017 (1997).  

Arteriosclerotic heart disease, following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, with ordinary manual labor feasible, is 
assigned a 30 percent disability rating.  Arteriosclerotic 
heart disease, following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, with more than light manual labor 
not feasible, warrants a 60 percent disability rating.  The 
disease will be rated 100 percent disabling during and for 
six months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock; or after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  38 C.F.R. § 4.104, DC 7005 (1997).  

In rating the veteran's pre-study level of disability, the RO 
determined that the veteran's condition due to his two-vessel 
coronary artery disease, moderately reduced left ventricular 
systolic function with moderate to severe diaphragmatic 
hypokinesis and mild anterior hypokinesis, and trace mitral 
regurgitation was 60 percent disabling.  Based upon our 
review of the relevant evidence, as well as consideration of 
the reasonable doubt doctrine, the Board is of the opinion 
that a lower level of pre-existing disability may be 
inferred, for the following reasons.

The record clearly reflects that the veteran was diagnosed 
with two-vessel coronary artery disease prior to his 
participation in the ACME study, and that he had a history of 
substantiated anginal attacks.  However, it is unclear what 
effect the disease had on his ability to engage in manual 
labor.  Information provided in conjunction with the study 
indicated that the veteran had not been able to work due to 
non-cardiac illness.  Nevertheless, he was able to perform 
light housework and participate in sporting activities.  As a 
result, upon de novo review, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran was able to engage in ordinary manual 
labor.  See 38 C.F.R. §§ 3.102, 4.3.  Since that is the only 
distinguishing factor between the two levels of disability, 
we therefore conclude that the veteran's pre-study level of 
disability met the criteria for a 30 percent disability 
rating.  See 38 C.F.R. § 4.104, DC 7005 (1997).  

B.  Compensable Rating for Residuals of a Coronary Artery 
Bypass Graft
from July 22, 1991, to May 27, 1997

The evidence of record indicates that the veteran's 
participation in the ACME study resulted in a 70 percent 
occlusion of the left main artery.  His two-vessel coronary 
artery disease increased to three-vessel coronary artery 
disease, and an immediate coronary artery bypass graft was 
necessitated.  He filed a claim for benefits under 
38 U.S.C.A. § 1151 for this additional disability in July 
1991, and the grant of benefits subsequently awarded was made 
effective from the date of his claim.  To the extent that the 
veteran asserts that he is entitled to a 100 percent 
disability rating from May 1989, the Board notes that this 
assertion encompasses the issue of entitlement to an earlier 
effective date for the grant of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a coronary artery bypass 
graft.  As discussed in the Introduction above, this issue 
has not been developed for appellate review and has been 
referred to the RO for appropriate action.  For the purpose 
of this decision, the Board may not consider a grant of 
benefits prior to July 1991.  

From July 1991 to May 1997, the Board finds that the 
veteran's coronary artery disease continued to meet the 
criteria for a 30 percent disability rating under DC 7005 and 
DC 7017.  During this period of time, his coronary artery 
bypass graft had been performed more than two years before.  
Therefore, the 100 percent rating available under DC 7017 is 
not appropriate.  We note that, after undergoing such 
procedure, DC 7017 also provides for a minimum disability 
rating of 30 percent.  Nevertheless, the veteran's coronary 
artery disease does not meet the criteria for a rating in 
excess of 30 percent under DC 7005.  The evidence indicates 
that he continued to experience a history of substantiated 
anginal attacks after the bypass graft procedure.  However, 
the evidence does not demonstrate that more than light manual 
labor became infeasible as a result of his coronary artery 
disease.  The record clearly shows that he suffers from 
multiple disabilities, including chronic obstructive 
pulmonary disease and emphysema, that significantly impact 
his level of activity.  Accordingly, the Board concludes that 
the level of disability associated with the veteran's 
coronary artery disease during the July 1991-May 1997 time 
period was equal to the level of disability associated with 
his pre-study level of disability.  Hence, the noncompensable 
rating is appropriate for that period.  

C.  Rating in Excess of 40 percent for Residuals of Coronary 
Artery Bypass Graft from May 28, 1997, to August 31, 1998

The evidence of record reflects that the veteran underwent a 
second coronary artery bypass graft procedure on May 28, 
1997.  Accordingly, under DC 7017, he is entitled to a 100 
percent disability rating for one year following such surgery 
(with adjustments in accordance with 38 C.F.R. § 4.30).  As 
discussed above, the veteran's pre-study level of disability 
from his coronary artery disease has been determined to have 
been 30 percent.  Therefore, he is entitled to a 70 percent 
disability rating (the difference between 100 percent and 30 
percent) for residuals of a coronary artery bypass graft from 
May 28, 1997, to August 31, 1998.  


ORDER

A compensable rating for residuals of a coronary artery 
bypass graft from July 22, 1991, to May 27, 1997, is denied.  

A 70 percent rating for residuals of a coronary artery bypass 
graft from May 28, 1997, to August 31, 1998, is granted, 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

As noted and discussed above, the rating criteria for 
evaluating cardiovascular disorders were revised effective 
January 12, 1998.  Accordingly, the veteran is entitled to 
have his disability rated under the criteria most favorable 
to him.  See Karnas, supra.  Although the RO applied both the 
old and new rating criteria to the extent allowed by law, the 
Board finds that the current medical evidence is insufficient 
for considering the veteran's disability under the new 
criteria for the time period from September 1, 1998 to the 
present.  Hence, a more recent and comprehensive medical 
examination is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's claims 
file.  

2.  The veteran should be scheduled for an 
examination by an appropriate physician to 
determine the current level of disability 
associated with his coronary artery disease.  All 
indicated diagnostic tests or studies should be 
accomplished so that both the old and new rating 
criteria may be appropriately applied.  The 
examiner should clearly indicate what level of 
activity is feasible and state for the record the 
equivalent information pertaining to workload in 
metabolic equivalents (MET's).  These conclusions 
must be based solely upon the veteran's coronary 
artery disease.  To whatever extent other 
disabilities are implicated in any limitation of 
the veteran's feasible activity level, their 
symptoms should be distinguished.  The examiner 
should also note for the record the symptoms 
experienced by the veteran during any testing, the 
results from all other diagnostic tests conducted 
(e.g., electrocardiogram, echocardiogram, X-ray) 
and the relevant ejection fraction.  

3.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claim for entitlement to a 
compensable rating for residuals of a coronary 
artery bypass graft from September 1, 1998, to the 
present should be adjudicated by the RO.  The RO 
should consider both the old and new criteria for 
rating cardiovascular disorders, and apply the 
criteria most favorable to the veteran.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate. The veteran need take no action until he is 
informed.  However, the veteran is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


- 17 -


